       Case 4:06-cr-00043-DLC Document 139 Filed 06/02/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                          CR 06–43–GF–DLC

                     Plaintiff,

vs.                                                       ORDER

WILLIAM MICHAEL NEWMAN,

                     Defendant.

      As indicated on the record during the June 2, 2021 final revocation hearing,

      IT IS ORDERED that Defendant William Michael Newman’s term of

supervised release on Count II is terminated under 18 U.S.C § 3583(e)(1). See also

United States v. Legan, 805 Fed. App’x 515, 516 (9th Cir. 2020).

      IT IS FURTHER ORDERED that, to the extent Newman seeks post-

conviction dismissal of either Count I or II, the motion (Doc. 136) is DENIED. As

was the case in Legan, “there is no procedural mechanism to reach back and

correct [Newman’s] underlying convictions at this time.” 805 Fed. App’x 515–16.

      DATED this 2nd day of June, 2021.
